                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division



 JAMES GHAISAR and KELARA
 GHAISAR, Personal Representatives and Co-
 Administrators of the Estate of BIJAN C.           Civil Action No. 1:18-cv-1296 (CMH/IDD)
 GHAISAR, Deceased

                Plaintiffs,

 v.

 JOHN DOES 1-10,

                Defendants.



                                    NOTICE OF HEARING

       Please take notice that on March 8, 2019 at 10:00 a.m., or as soon thereafter as counsel

may be heard, Plaintiffs, through undersigned counsel, will bring on for hearing their ex parte

motion for limited expedited discovery.



Dated: February 27, 2019                              Respectfully submitted,


                                                      /s/ Thomas G. Connolly
                                                      Thomas G. Connolly (VA Bar No. 29164)
                                                      Roy L. Austin, Jr. (for pro hac admission)
                                                      HARRIS, WILTSHIRE & GRANNIS LLP
                                                      1919 M Street NW, 8th Floor
                                                      Washington, D.C. 20036
                                                      Telephone: 202-730-1300
                                                      tconnolly@hwglaw.com
                                                      raustin@hwglaw.com

                                                      Counsel for Plaintiffs
